UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NORTH CAROLINA

GREENVILLE DIVISION

IN RE: )

) Case No. 19-01228-5-JNC
CAH ACQUISITION COMPANY #4, INC)
d/b/a DRUMRIGHT REGIONAL.) Chapter 11
HOSPITAL, )

)

Debtor. )
)

 

AMENDED CERTIFICATE OF SERVICE

I, Thomas W. Waldrep, Jr., 101 S. Stratford Road, Suite 210, Winston Salem, North
Carolina 27104, certify:
That I am, at all times hereinafter mentioned, was, more than eighteen (18) years of age;

That on the 22nd day of April, 2019, I served copies of the Trustee’s Motions [DE# 75 &
76] on the parties listed below and attached Exhibit “A”, by depositing a copy of the same in the
United States mail bearing sufficient postage.

I certify under penalty of perjury that the foregoing is turn and correct.
Dated: April 22, 2019 WALDREP LLP

/s/ Thomas W. Waldrep, Jr.

Thomas W. Waldrep, Jr. (NC State Bar No. 11135)
Jennifer B. Lyday (NC Bar No. 39871)

Francisco T. Morales (NC Bar No. 43079)

James C. Lanik (NC Bar 30454)

101 S. Stratford Road, Suite 210\

Winston-Salem, NC 27104

Telephone: 336-717-1440

Telefax: 336-717-1340

Email: notice@waldrepllp.com

 

- and -
HENDREN, REDWINE & MALONE, PLLC

Jason L. Hendren (NC State Bar No. 26869)

Rebecca F, Redwine (NC Bar No. 37012)

4600 Marriott Drive, Suite 150

Raleigh, NC 27612

Telephone: 919-420-7867

Telefax: 919-420-0475

Email: jhendren@hendrenmalone.com
rredwine@hendrenmalone.com

Co-Counsel for the Trustee

To:

Marjorie K. Lynch (via CM/ECF)
Office of the Bankruptcy Administrator

Rayford K. Adams (via CM/ECF)
Counsel for the Debtor

CAH Acquisition Company #4, Inc.
dba Drumright Regional Hospital
Attn: Chief Executive Officer

P.O. Box 953119

St Louis, MO 63195
Label Matrix for local noticing
0417-5

Case 19-01228-5-gNC

Eastern District of North Carolina
Raleigh

Mon Apr 22 15:37:32 EDT 2019

A&B Eco Safe Pest Control Inc.
PO Box 189
Stillwater, OK 74076-0189

APS Fireco Tulsa
Dept. #9
Tulsa, OK 74182-0001

Accountable Healthcare Staffing
PO Box 732800
Dallas, TX 75373-2800

Rayford K, Adams ITT

Spilman Thomas & Battle, PLLC
110 Oakwood Dr., Suite 500
Winston-Salem, NC 27103-1958

Air Comfort Inc.
517 WH Street
Jenks, OK 74037-2902

(p)AIRGAS USA LLC
110 WEST 7TH STREET
SUITE 1300

TULSA OK 74119-1106

Alere North America
Po Box 846153
Boston, MA 02284-6153

American Proficiency Institute
Dept 9526/ PO Box 30516
Lansing, MI 48909-8016

App Group International, LLC
c/o Jason Gang, Esq.

1245 Hewlett Plaza, #478
Hewlett, NY 11557-4021

2H Refrigeration
PO Box 758
Cleveland, OK 74020-0758

AANA
BO Box 4289
Carol Stream, IL 60197-4289

ATGT
PO Box 5001
Carol Stream, IL 60197-5001

Accurad Medical Imaging
PO Box 1128
Mannford, OK 74044-1128

Addt ronics
PO Box 18105
Oklahoma City, OK 73154-0105

Air Products and Chemicals
Mail Code 5701; PO Box 71200
Charlotte, NC 28272-1200

Al Witt Microscope Service
5275 Lawrence 1225
Ash Grove, MO 65604-7280

Allesco
5121 § 110th East Ave
Tulsa, OK 74146-5819

American Screening Corporation
1651 East 70th Street/PMB 404
Shreveport, LA 71105-5115

BECKMAN COULTER, INC.
250 §. Kraemer Blvd - DL.NW.03
Brea, CA 92821-6232

3M Company
3M Center, Building 223-65-04
Saint Paul, NN 55144-1000

AIV, Inc.
7485 Shipley Avenue
Harmans, MD 21077-3154

Abbott Laboratories Inc,
PO Box 92679
Chicago, IL 60675-2679

Accuratenow
7515 Irvine Center Drive
Irvine, CA 92618-2930

Aesculap, Inc.
848 12th Avenue
Bethlehem, PA 18018

Airco Service Inc.
11331 E 58th Street
Tulsa, OK 74146-6811

Alco Sales and Service
6851 High Grove Blvd.
Willowbrook, IL 60527-7579

American Association of Bioanalysts
205 West Levee Street
Brownsville, TX 78520-5558

Anthony Technology, LLC
1216 E Kenosha Street

Suite 266

Broken Arrow, OK 74012-2007

Bankruptcy Administrator

Two Hannover Square, Ste. 640
434 Fayetteville Street
Raleigh, NC 27601-1701
Bayer Healthcare
3930 Edison Lakes Parkway
Mishawaka, IN 46545-3418

Boston Scientific Corp.
One Boston Scientific Place
Natick, MA 01760-1537

Bulbs.com Inc.
243 Stafford Street
Worcester, MA 01603-1168

CPSI

6600 Wall Street

PO Box 850309

Mobile, AL 36685-0309

Cameron-Ehlen Group, Inc
5715 West Old Shakopee Road, Suite 150
Bloomington, MN 55437-3107

Careexpand, LLC

8330 Lyndon B Johnson Fwy
Suite 1180

Dallas, TX 75243-1166

Channing Bete Company Inc.
One Community Place
South Deerfield, MA 01373-7328

City of Drumright
122 W. Broadway
Drumright, OK 74030-3606

Clia Laboroatory Program
PO Box 530882
Atlanta, GA 30353-0882

Cola Ine
9881 Broken Land Parkway Suite 200
Columbia, MD 21046-1195

Beckman Coulter
250 South Kraemer Blvd.
Brea, CA 92821-6232

Boyce & Bynum Pathology Lab
PO Box 7406
Columbia, MO 65205-7406

CAR Acquisition Company # 4, Inc.

PO Box 953119
Saint Louis, OK 63195-3119

Cadmet, Inc.
PO Box 24
Malvern, PA 19355-0024

Cardinal Health - Pharm
7920 Elmbrook Drive, #100
Dallas, TX 75247-4933

Carefusion Solutions, LLC
25082 Network Place
Chicago, TL 60673-1250

Chief Diagnostic Services, Inc.
700 Woodrow Drive
Lawrenceville, GA 30043-2330

City of Drumright, Oklahoma
c/o Ayers & Haidt, PA

PO Box 1544

New Bern, NC 28563-1544

Clinical Pathology Laboratories
PO Box 141669
Austin, TX 78714-1669

College of American Pathologists
PO Box 71698
Chicago, IL 60694-1698

Biote Medical LLC
1875 W Walnut Hill Lane Suite 100
Richardson, TX 75080

Brooks Grease Service
3104 N Erie
Tulsa, OK 74115-1900

CIP Consulting
1833 Shady Lane
Edmond, OK 73003-9401

Camelot Financial Services
PO Box 30399
Oklahoma City, OK 73140-3399

Care 24/7, LLC
8115 Isabella lane, Suite 5
Brentwood, TN 37027-9110

Cerner Corporation
2800 Rockcreek Parkway
Kansas City, MO 64117-2521

Cimarron Glas & Overhead Door
223 E Main
Cushing, OK 74023-2641

Classey Drumright Floral, LLC
121 E Broadway
Drumright, OK 74030-3801

Cohesive Healthcare Management and Consultin
c/o Ayers & Haidt, PA

PO Box 1544

New Bern, NC 28563-1544

Compliancesigns Inc,
56 Main Street
Chadwick, IL 61014-9425
Connections and More Inc.
1647 E 75th Street
Chadwick, IL 61014

Culligan of Tulsa
PO Box 9697
Tulsa, OK 74157-0697

DEA Headquarters
PO Box 2639
Springfield, VA 22152-0639

Delphia Publishing LLC
129 E Broadway Street
Drumright, OK 74030-3801

Diamedical USA Equipment
58074 W Maple Road, Suite 175
West Bloomfield, MI 48322

Drugs of Abuse Testing Lab
2626 Sheridan Road
Tulsa, OK 74129-1024

Drumright Retional Hospital
610 W. Bypass
Drumright, OK 74030-5957

Economy Supply, Inc.
PO Box 70
Oilton, OK 74052-0070

Endex Inc. of Tulsa
P.O. Box 471039
Tulsa, OK 74147-1039

Farnam Street Financial Inc.
5854 Opus Parkway
Hopkins, MN 55343

Creek County EMS District
123 E Hobson
Sapulpa, OK 74066-2807

Cushing Fire & Ambulance Service
211 W Main Street
Cushing, OK 74023-2531

DH Pace Company Inc.
5217 SW 23rd Street
Oklahoma City, OK 73128-1843

Diagnostic Health Service
PO Box 972288
Dallas, TX 75397-2288

Discovery Bank
PO Box 808
Edmond, OK 73083-0808

Drumright Auto Supply
421 East Broadway
Drumright, OK 74030-3898

EPS, Inc.
Lockbox 427
Jamison, PA 18929-0427

Employment Security Commission
PO Box 26504
Raleigh, NC 27611-6504

Evoqua Water Technologies, LLC
28563 Network Place
Chicago, IL 60673-1285

Faveo Electric
PO Box 878
Oilton, OK 74052-0878

Creek County Treasurer
317 East Lee Room 201
Sapulpa, OK 74066-4325

Cushing Plumbing Co.
106 E Moses
Cushing, OK 74023-3346

De Lage Landen Financial Services
PO Box 41602
Philadelphia, PA 19101-1602

Diagnostic Imaging Assoc. Inc.
4500 $ Garnett Road #919
Tulsa, OK 74146-5214

Double G Rentals LLC
PO Box 648
Lovelaceville, KY 42060

Drumright Chamber of Commerce
PO Box 828
Drumright, OK 74030-0828

Ecolab, Inc.
PO Box 70343
Chicago, IL 60673-0343

Empowex HMS

1700 Swift Avenue

Suite 200

Kansas City, MO 64116-3834

Experien Health
PO Box 886113
Los Angeles, CA 90088-0001

Federal Corporation
PO Box 2600
Oklahoma City, OK 73101-2600
Federal Express
PO Box 660481
Dallas, TX 75266-0481

Flags USA LLC
955 E Devon Avenue
Bartlett, IL 60103-4762

GE Healthcare
PO Box 641419
Pittsburgh, PA 15264-1419

Gage Lucky 13, LIC
503 N. Broadway
Tecumseh, OK 74873-2017

Great Plains Sleep Specialists
PO Box 893
Wagoner, OK 74477-0893

HMS Health LLC
740 Spirit 40 Park Drive
Chesterfield, MO 63005-1122

Heldebrandt Consulting, LCL
5130 Oak Timber Drive
Tulsa, OK 74131-2660

Hendren, Redwine & Malone, PLLC
4600 Marriott Drive, Suite 150
Raleigh, NC 27612-3367

Hot Shot Power Washing, Inc.
PO Box 812
Enid, OK 73702-0812

Idexx Distribution
PO Box 101327
Atlanta, GA 30392-1327

First Liberty
9601 N. May Ave,
Oklahoma City, OK 73120-2710

Foundation Radiology Group
1705 Renaissance Blyd., Suite 150
Edmond, OK 73013-3054

GE Healthcare Fin Services
PO Box 641419
Pittsburgh, PA 15264-1419

Global Equipment Company
29833 Network Place
Chicago, IL 60673-1298

Green Electrical Supply
1116 Centre Road
Auburn Hills, MI 48326-2602

David J Haidt

Ayers & Haidt, P.A,

PO Box 1544

New Bern, NC 28563-1544

Helga Price PA
5916 South 13th Street
Broken Arrow, OK 74011-5112

Hillerest Medical Center
1120 South Utica
Tulsa, OK 74104-4090

THealthcare Management II Company
Attn: Noel Mijars

3901 SH 28th Street

and Floor

Miami, FL 33142

In-House Labs, LLC
16502 N Pennsylvania Ave, Suite B
Edmond, OK 73012-9126

Flag and Flagpole Express
5404 W Orlando Circle
Broken Arrow, OK 74011-1136

Future Health Concepts, Inc.
1211 E 30th Street
Sanford, FL 32773-9373

GE Medical Systems
PO Box 641419
Pittsburgh, PA 15264-1419

Grainger
10707 E Pine Street
Tulsa, OK 74116-1549

HLE.R.C.
1415 W. §. Ave
Ponca City, OK 74601-5828

Heartland Pathology Consultant
3509 French Park Drive, Suite D
Edmond, OK 73034-7291

Jason 1, Hendxen

Hendren Redwine & Malone, PLLC
A600 Marriott Drive, Suite 150
Raleigh, NC 27612-3367

Horiba Instruments, Inc.
9755 Research Drive
Irvine, CA 92618-4626

IHealthcare Software Services, Inc.
Attn: Noel Mijares

3901 SH 28th Street

and Floor

Miami, FL 33142

{p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346
Iron Mountain Inc.
PO Box 915004
Dallas, TX 75391-5004

Joe C Hall, OBA No, 13643
3001 Oklahoma Tower

210 Park Avenue

Oklahoma City, OK 73102-5636

Klaus Inc.
PO Box 1193
Drumeight, OK 74030-1193

Laboratory Consultant Solution
1521 Vail Place
Saint Louis, NO 63104-2513

Lighthouse Recruiting, LLC
9204 Eisenhower Drive, Suite 100
Apex, NC 27539-7721

Luminous of Oklahoma, LLC
7701 Broadway Extension, Suite A9
‘Oklahoma City, OK 73116-9056

Maine Standards Company LLC
221 US Route 1
Cumberland Foreside, ME 04110-1345

McKesson Nedical Surgical
PO Box 634404
Cincinnati, OH 45263-4404

{p) MEDLINE INDUSTRIES INC
ATIN ANNE KISHA

ONE MEDLINE PL

MUNDELEIN IL 60060-4486

Merry X-ray Chemical Corp.
3685 $ 73rd E Ave
Tulsa, OK 74145-3216

J & d Health Care System, Inc.
5972 Collections Center Drive
Chicago, TL 60693-0059

Katom Restaurant Supply Inc.
One Katom Way
Kodak, TN 37764

Suzanne Koenig

SAK Management Services, LLC
300 Saunders Rd, Suite 300
Riverwoods, IL 60015-5708

Landauer Inc.
PO Box 8090501
Chicago, IL 60680

Love Beal & Nixon PC
PO Box 32738
Oklahoma City, OK 73123-0938

Marjorie K. Lynch

Bankruptcy Administrator

434 Fayetteville Street, Suite 640
Raleigh, NC 27601-1888

Mays & Associates Inc.
PO Box 945
Brentwood, TN 37024-0945

Medassure Oklahoma
920 E. County Line Road, Suite 102
Lakewood, NJ 08701-2089

Nedtronic USA
PO Box 848086
Dallas, TX 75284-8086

Missouri Network Alliance, LLC
2005 West Broadway
Columbia, MO 65203-1300

James R, Beymer DO
11095 South 54th Place
Sapulpa, OK 74066-1190

Key Supply LLC
9637 LIbery Road, Suite F
Randallstown, MD 21133-2452

LGMG, LLC
11063-D $. Memorial Drive #483
Tulsa, OK 74133-7366

Larry Murphy RPH
145 East Broadway
Drumright, OK 74030-3801

Loyal Loans
16309 N Santa Fe, Suite E
Edmond, OK 73013-2600

ME3 Oilfield Services, LLC
2431 E 61st Street

Suite 850

Tulsa, OK 74136-1236

McKesson Corporation - RX
1950 Stemmons HWY, #5010
Dallas, TX 75207-3199

Medi-Dose Incorporation
Customer #11~0037027/Lockbox 238
Jamison, PA 18929-0238

Medusind Solutions of Okalhoma
Mail Code: 11058/P0 Box 11839
Newark, NJ 07101-8138

Motorola Solutions Inc.
13108 Collections Center Drive
Chieago, IL 60693-0001
Murphy’s Drug
145 East Broadway
Drumright, OK 74030-3801

Now Transcription, LLC
3126 §. Boulevard St., PMB 254
Edmond, OK 73013-5308

OK Bureau of Narcotics & Drugs
440 NE 39th Street
Oklahoma City, OK 73105-7200

Office Depot
PO Box 88040
Chicago, IL 60680-1040

Oklahoma Department of Labor
3017 N Stiles Suite 100
Oklahoma City, OK 73105-5298

Oklahoma State Board Pharmacy
4945 Lincoln Blvd. Suite 112
Oklahoma City, OK 73105

Olympus America Inc,
PO Box 120600, Dept 0600
Dallas, TX 75312-0600

PB & K Equipment Co.
604 Eastgate Street
Stillwater, OK 74074-6540

Jorge Perez
PO Box 953119
Saint Louis, MO 63195-3119

Precision Lens
PO Box 160
Hopkins, MN 55343-0160

NC Department of Revenue

Office Services Div,, Bankruptcy Unit
PO Box 1168

Raleigh, NC 27602-1168

Nustep Inc,
5111 Venture Drive Suite 1
Ann Arbor, MI 48108-5928

OK Centralized Support Registr
PO Box 268809
Oklahoma City, OK 73126-8809

Oklahoma Blood Institute
Dept #960115
Oklahoma City, OK 73196-0001

Oklahoma Hospital Association
Dept. #96-0298
Oklahoma City, OK 73196-0001

Oklahoma State Dept. of Health
PO Box 268815
Oklahoma City, OK 73126-8815

Opti Medical Systems Inc.
PO Box 932005
Atlanta, GA 31193-2005

PITNEY BOWES
PO Box 371874
Pittsburgh, PA 15250-7874

Physicians Record Company
3000 § Ridgeland Avenue
Berwyn, IL 60402-0724

Psychiatric Medical Care
PO Box 305172 Dept #141
Nashville, TN 37230-5172

Novitas Solutions - Part A
501 Grant Street, Suite 600
Pittsburgh, PA 15219-4441

OGEE
PO Box 24990
Oklahoma City, OK 73124-0990

OK State Department of Health
PO Box 268815
Oklahoma City, OK 73126-8815

Oklahoma Chiller Corporation
PO Box 186
Sand Springs, OK 74063-0186

Oklahoma Osteopathic Associates
4848 N Lincoln Boulevard
Oklahoma City, OK 73105-3335

Oklahome Tax Commission
PO Box 26920
Oklahoma City, OK 73126-0920

Ortho Clinical Diagnostics
1001 Route 202
Raritan, Nd 08869-1487

PMIC
4727 Wilshire Boulevard
Los Angeles, CA 90010-3873

Pipette. com

10360 Sorrento Valley Road
Suite E

San Diego, CA 92121-1600

Quill.com
PO Box 37600
Philadelphia, PA 19101-0600
Radiological Solutions
PO Box 700477
Tulsa, OK 74170-0477

Recall Secure Destruction
PO Box 841709
Dallas, TX 75284~1709

Reliance Wholesale, Inc,
13961 SW 119th Avenue
Miami, FL 33186-6202

Rural HospacquisitionLL
3555 NW 58th Street

Suite 700

Oklahoma City, OK 73112-4703

Selectforce Inc.
200 NW 66th $972
Oklahoma City, OK 73116-8223

Silver Bullett Pest Service
PO Box 471171
Tulsa, OK 74147-1171

Spok, Inc.
PO Box 660324
Dallas, TX 75266-0324

Steris Corporation
PO Box 676548
Dallas, TX 75267-6548

Surgical Principals Inc.
1625 South Tacoma Way
Tacoma, WA 98409-7950

The Nath Alliance of Rural Hospital
120 North Monroe St.
Tallahassee, FL 32301-1531

Radsource, LLC
750 Old Hickory Blvd., Suite 1-260
Brentwood, IN 37027-4521

Rebecca F. Redwine

Hendren Redwine & Malone, PLLC
4600 Marriott Drive, Suite 150
Raleigh, NC 27612-3367

Respironics, Inc.
PO Box 405740
Atlanta, GA 30384-5700

Seican, Inc.
701 Technology Drive
Canonsburg, PA 15317-9529

Servpro of South Tulsa County
14690 E, Pine Street
Tulsa, OK 74116-2205

Sleeppoz, Inc.
PO Box 1009
Wagoner, OK 74477-1009

Standley Systems
PO Box 460
Chickasha, OK 73023-0460

Stryker Flex Financial
PO Box 93213
Chicago, IL 60673-3213

Taylor Technologies Inc.
31 Loveton Circle
Sparks Glencoe, MD 21152-9206

Threattrack Security Inc.
311 Park Place Suite 300
Clearwater, FL 33759-3994

Reboot, Inc. /HIPPA Guard
Po Box 775535
Chicago, IL 60677-5535

Regional Finance Co of OK
305 W Taft Road
Sapulpa, OK 74066-5444

Rural Community Hospitals of Americ
Attn: Steven F. White

700 Chappell Road

Charleston, WV 25304-2704

See the Trainer~Bellvue
4102 Twin Creek Drive
Suite 110

Bellevue, NE 68123-4097

Shared Medical
209 Limestone Pass
Cottage Grove, WI 53527-8968

Soder Mechanical
9526 East 54th Street
Tulsa, OK 74145-8180

Sterilmed Inc.
11400 73rd Avenue North
Osseo, MN 55369-5561

- Suddenlink

PO Box 742535
Cincinnati, OH 45274-2535

The Medical Protective Company
23289 Network Place
Chicago, Ib 60673-1232

Total Medical Prsnnl Staffing
PO Box 26243
Oklahoma City, OK 73126-0243
Total Medical, LLC
1804 Leawood Court
Edmond, OK 73034-6957

US Attorney

310 New Bern Avenue, Suite 800
Federal Building

Raleigh, NC 27601-1461

Unipower Corp.
1157 Valley Park Drive, Suite 150
Shakopee, MN 55379-1943

Univar USA Inc.
PO Box 849027
Dallas, TX 75284-9027

Thomas W. Waldrep Jr.

Waldrep LLP

101 § Stratford Road, Suite 210
Winston-Salem, NC 27104-4224

Xactast Environmental LLC
3514 Crestview Lane
Catoosa, OK 74015-5973

Trane
PO Box 845053
Dallas, TX 75284-5053

US Department of Education
PO Box 105081
Atlanta, GA 30348-5081

United Linen & Uniform
PO Box 458
Bartlesville, OK 74005-0458

WES Enterprises
108 Hill Street
Keller, TX 76248-2235

Waldrep LLP
101 S. Stratford Road, Suite 210
Winston-Salem, NC 27104~4224

iHEALTHCARE INC
3901 NW 28th St., 2nd Floor
Miami, FL 33142-5609

Trival CSE
PO Box 1110
Miami, OK 74355-1110

US Foodservice
PO Box 973118
Dallas, TX 75397-3118

UnitedHealthcare Insurance Company
CDM-ATIN: Bankruptcy

185 Asylum Street

Hartford, CT 06103-3408

WM Recycle America
PO Box 73356
Chicago, IL 60673-7356

Warren Cat
PO Box 842116
Dallas, TX 75284-2116

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g) (4).

' Airgas USA, LLC
PO Box 676015
Dallas, TX 75267

Internal Revenue Service
Insolvency Support Services
320 Federal Place, Room 335
Greensboro, NC 27401

Medline Industries, Inc.
Dept. 1080; PO Box 121080
Dallas, TX 75312

The following recipients may be/have been bypassed for notice due to an undeliverable (u) ox duplicate (d) address.

(u) Bankruptcy Administrator

(u)DE Lage Landen

{d)Endex, Inc. of Tulsa
PO Box 471039
Tulsa, OK 74147-1039
